                         Case 2:21-cv-01109-JAM-DB Document 14 Filed 09/13/21 Page 1 of 4


                     1   Gregory B. Thomas (SBN 239870)
                         E-mail: gthomas@bwslaw.com
                     2   Michael A. Slater (SBN 318899)
                         E-mail: mslater@bwslaw.com
                     3   BURKE, WILLIAMS & SORENSEN, LLP
                         1901 Harrison Street, Suite 900
                     4   Oakland, CA 94612-3501
                         Tel: 510.273.8780 Fax: 510.839.9104
                     5
                         Attorneys for Defendant
                     6   COUNTY OF SAN JOAQUIN

                     7

                     8                                          UNITED STATES DISTRICT COURT
                     9                                      EASTERN DISTRICT OF CALIFORNIA
                 10

                 11      MELBA SHAHEED, individually and as                   Case No. 2:21-cv-01109-JAM-DB
                         co-successor-in-interest to EBIMOTOMI
                 12      AREICE SUALLA; HANEEF SHAHEED,                       STIPULATION AND ORDER
                         individually and as co-successor-in-interest         EXTENDING TIME FOR DEFENDANT
                 13      to EBIMOTOMI AREKE SUALLA,                           SAN JOAQUIN COUNTY TO FILE
                                                                              RESPONSIVE PLEADING
                 14                               Plaintiffs,
                 15      v.                                                   Complaint Filed: June 22, 2021
                                                                              Trial Date:      TBD
                 16      COUNTY OF SAN JOAQUIN, and DOES
                         1-50, inclusive,
                 17
                                                  Defendants.
                 18

                 19

                 20               Plaintiffs Melba Shaheed and Haneef Shaheed (collectively, “Plaintiffs”) and Defendant

                 21      San Joaquin County (the “County”) (altogether collectively, the “parties”), by and through their

                 22      attorneys of record in the above-captioned matter, hereby stipulate and agree that:

                 23               WHEREAS, Plaintiffs filed their Complaint on June 22, 2021 1 (ECF No. 1);

                 24               WHEREAS, Plaintiffs served the County with the Summons and Complaint on June 24

                 25      (ECF No. 4);

                 26               WHEREAS, pursuant to Local Rule 144(a) of the United States District Court for the

                 27

                 28               1
                                      All dates refer to dates in 2021 unless otherwise indicated.
B URKE , W ILLIAMS &
   S ORENSEN , LLP                                                                     STIPULATION RE RESPONSIVE PLEADING
                         OAK #4852-7924-6842 v1
  ATTORNEYS AT LAW                                                                               DEADLINE 2:21-CV-01109-JAM
      OAKLAND
                         Case 2:21-cv-01109-JAM-DB Document 14 Filed 09/13/21 Page 2 of 4


                     1   Eastern District of California, the parties stipulated to extend the County’s deadline for responding

                     2   to Plaintiffs’ Complaint to August 9 (ECF No. 5);

                     3            WHEREAS, pursuant to Judge Mendez’s “Order Re Filing Requirements” (ECF No. 3-2),

                     4   on August 2 and August 4, counsel for the parties met and conferred to attempt to informally narrow

                     5   or resolve the issues to be raised in the County’s contemplated Rule 12 motion to dismiss Plaintiffs’

                     6   Complaint;

                     7            WHEREAS, as a result of counsel for the parties’ good-faith meet and confer efforts, the

                     8   parties stipulated (1) to give Plaintiffs until August 16 to file a First Amended Complaint to address

                     9   some or all of the issues which would have been raised in the County’s contemplated Rule 12

                 10      motion to dismiss Plaintiffs’ original Complaint, and (2) to extend the County’s responsive pleading

                 11      deadline to August 30 (ECF No. 6), which this Court granted on August 9 (ECF No. 7);

                 12               WHEREAS, on August 16, Plaintiffs filed their First Amended Complaint (ECF No. 8);

                 13               WHEREAS, pursuant to Judge Mendez’s “Order Re Filing Requirements” (ECF No. 3-2),

                 14      on August 23, 24 and 25, counsel for the parties met and conferred to attempt to informally narrow

                 15      or resolve the issues to be raised in the County’s contemplated Rule 12 motion to dismiss Plaintiffs’

                 16      First Amended Complaint;

                 17               WHEREAS, as a result of counsel for the parties’ good-faith meet and confer efforts,

                 18      Plaintiffs agreed to file a Second Amended Complaint by August 30 to address some or all of the

                 19      issues which would have been raised in the County’s contemplated Rule 12 motion to dismiss

                 20      Plaintiffs’ First Amended Complaint;

                 21               WHEREAS, on August 30, Plaintiffs filed their Second Amended Complaint (ECF No. 11);

                 22               WHEREAS, pursuant to Judge Mendez’s “Order Re Filing Requirements” (ECF No. 3-2),

                 23      on September 2 and September 7, counsel for the parties met and conferred to attempt to informally

                 24      narrow or resolve the issues to be raised in the County’s contemplated Rule 12 motion to dismiss

                 25      Plaintiffs’ Second Amended Complaint, including the County’s position that Plaintiffs’ state law

                 26      claims against the County are time-barred under the limitations period set forth under the California

                 27      Tort Claims Act;

                 28               WHEREAS, on September 10, Plaintiffs filed a stipulated dismissal of Plaintiffs’ state law
B URKE , W ILLIAMS &
                                                                                    STIPULATION RE RESPONSIVE PLEADING
   S ORENSEN , LLP
                         OAK #4852-7924-6842 v1                          -2-
  ATTORNEYS AT LAW                                                                            DEADLINE 2:21-CV-01109-JAM
      OAKLAND
                         Case 2:21-cv-01109-JAM-DB Document 14 Filed 09/13/21 Page 3 of 4


                     1   claims against the County pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) (ECF No.

                     2   Doc. 12);

                     3            WHEREAS, counsel for the County is in the process of gathering, from various County

                     4   agencies, the case file materials needed to prepare the County’s Answer to Plaintiffs’ Second

                     5   Amended Complaint;

                     6            WHEREAS, the parties agree there is good cause for this Court to grant the County with a

                     7   one-week extension of time for the County to prepare its Answer to Plaintiffs’’ Second Amended

                     8   Complaint;

                     9            WHEREAS, only Plaintiffs and the County are affected by the parties’ joint request that

                 10      this Court to grant the County with a one-week extension of time for the County to prepare its

                 11      Answer to plaintiffs’’ Second Amended Complaint;

                 12               WHEREFORE, the parties jointly seek an order from this Court extending the County’s

                 13      responsive pleading deadline to September 20;

                 14               NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the parties, through

                 15      their respective counsel, that the County shall file its responsive pleading by September 20.

                 16               IT IS SO STIPULATED.

                 17      Dated: September ##, 2021                         POINTER & BUELNA, LLP
                 18

                 19
                                                                           By: /s/ Patrick M. Buelna
                 20                                                           Adante D. Pointer
                                                                              Patrick M. Buelna
                 21                                                           Attorneys for Plaintiffs
                                                                              MELBA SHAHEED and HANEEF
                 22                                                           SHAHEED
                 23      Dated: September 10, 2021                         BURKE, WILLIAMS & SORENSEN, LLP
                 24

                 25                                                        By:     /s/ Michael A. Slater
                                                                                 Gregory B. Thomas
                 26                                                              Michael A. Slater
                                                                                 Attorneys for Defendant
                 27                                                              COUNTY OF SAN JOAQUIN
                 28
B URKE , W ILLIAMS &
                                                                                   STIPULATION RE RESPONSIVE PLEADING
   S ORENSEN , LLP
                         OAK #4852-7924-6842 v1                          -3-
  ATTORNEYS AT LAW                                                                           DEADLINE 2:21-CV-01109-JAM
      OAKLAND
                         Case 2:21-cv-01109-JAM-DB Document 14 Filed 09/13/21 Page 4 of 4


                     1                                      SIGNATURE ATTESTATION

                     2            Under Eastern District of California Civil Local Rule 131(e) (Fed. R. Civ. P. 7), I attest that

                     3   I obtained concurrence in the filing of this document from all of the above signatories.

                     4
                                                                             By: /s/ Patrick Buelna
                     5                                                                   Patrick Buelna

                     6

                     7

                     8                                                   ORDER
                     9            The Court, having considered the parties’ stipulation, and good cause appearing, ORDER
                 10      that the County shall file its responsive pleading by September 20, 2021.
                 11               IT IS SO ORDERED.
                 12

                 13       Dated: September 13, 2021                        /s/ John A. Mendez
                                                                           THE HONORABLE JOHN A. MENDEZ
                 14                                                        UNITED STATES DISTRICT COURT JUDGE
                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
B URKE , W ILLIAMS &
                                                                                      STIPULATION RE RESPONSIVE PLEADING
   S ORENSEN , LLP
                         OAK #4852-7924-6842 v1                            -4-
  ATTORNEYS AT LAW                                                                              DEADLINE 2:21-CV-01109-JAM
      OAKLAND
